                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


THOMAS E. SMITH, JR.,
                                            CASE NO. 2:20-CV-5830; 2:20-CV-5915
       Petitioner,                          JUDGE JAMES L. GRAHAM
                                            Magistrate Judge Kimberly A. Jolson
       v.

WARDEN, BELMONT
CORRECTIONAL INSTITUTION,

       Respondent.

                                            ORDER

       On June 8, 2021, the Magistrate Judge issued a Report and Recommendation in the above

two cases recommending that the petitions for a writ of habeas corpus pursuant to 28 U.S.C. §

2254 and § 2241 be dismissed. See 2:20-CV-5830, Doc. 14; 2:20-CV-5915, Doc. 15. Although

the parties were advised of the right to file objections to the Magistrate Judge’s Report and

Recommendation, and of the consequences of failing to do so, no objections have been filed.

       The court agrees with the Reports and Recommendations and they are ADOPTED and

AFFIRMED. These actions are hereby DISMISSED.

       Petitioner has waived his right to appeal by failing to file objections. See Thomas v. Arn,

474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981). The Court therefore

DECLINES to issue a certificate of appealability.

       IT IS SO ORDERED.

       Date: June 30, 2021                          ________s/James L. Graham __
                                                    JAMES L. GRAHAM
                                                    UNITED STATES DISTRICT JUDGE




                                                1
       The parties are further advised that, if they intend to file an appeal of any adverse

decision, they may submit arguments in any objections filed, regarding whether a certificate of

appealability should issue.



                                                          ______________________________
                                                          Elizabeth A. Preston Deavers
                                                          United States Magistrate Judge




                                              2
